[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                             September 12, 2008
                              No. 08-11321                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 03-00060-CR-4-SPM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SHARON SHERMAN HALL,
a.k.a. Sharon P. Sherman,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (September 12, 2008)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Sharon Sherman Hall, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent review of the entire record reveals no

arguably meritorious issues, counsel’s motion to withdraw is GRANTED, and the

district court’s finding that Hall violated the terms of her supervised release, along

with her modified monthly restitution payment amount, are AFFIRMED.




                                           2